DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 08/18/2022, 06/15/2022, 04/15/2022, 01/18/2022, 12/16/2021 and 01/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                                                                  
                                     Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in claim 75.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a control unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “control” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 75 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
        A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A control unit treated as meaning includes one or more processors, computer storage media (e.g., volatile and non-volatile memory), and one or more connectors, receivers, transmitters, and transceivers. See Par. 67.
      If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).         
                                        Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 83-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                                                                                                                       Claim 83 recites the limitation “the surface” in line 6. There is insufficient antecedent basis for this limitation in the claim. 
                                            Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 66-71, 73-74 and 76-85 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Imaike et al. (US 4,704,874) in view of Larson et al. (US 2014/0335554).
In regards to claim 66, Imaike teaches an apparatus (refer to Fig. 1) comprising: a fluid chamber (a refrigerant vessel 1) containing a fluid (a refrigerant liquid 2); a liquid dispenser (atomizer 4) configured to dispense a droplet of liquid (liquid particles K) into the fluid chamber (1); a gas injector (a gas spouting tube 3a) configured to inject a stream of gas (sprayed gas or refrigerant gas) transversely to a surface of the fluid (2) contained in the fluid chamber (1); the gas injector (3a) injects the stream of gas (sprayed gas or refrigerant gas) toward where the dispensed droplet of the liquid (2) is located along the surface (L) of the fluid contained in the fluid chamber (1).  
         Larson teaches a system having a transporter (a robot arm 129) configured to transport at least one of the fluid chamber (corresponding to receptacle 133), the liquid dispenser, and the gas injector (corresponding to coring bit 215) relative to each other such that the liquid dispenser dispenses the droplet of liquid on the surface of the fluid contained in the fluid chamber (133).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike to include a transporter configured to transport at least one of the fluid chamber, the liquid dispenser, and the gas injector relative to each other such that the liquid dispenser dispenses the droplet of liquid on the surface of the fluid contained in the fluid chamber as taught by Larson in order to control the precision motion (par. 71 of Larson).
In regards to claim 67, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 66, but fails to explicitly teaches the limitations of claim 67. Larson teaches a system wherein the transporter (129) is configured to transport the fluid chamber (133) between a first position below the liquid dispenser and a second position below the gas injector (215), and wherein the liquid dispenser (plunger) is configured to dispense the droplet of liquid into the fluid chamber (133) when the fluid chamber (133) is in the first position (refer to par. 88), and the gas injector is configured to inject the gas stream (inject drying gas into the chamber; par. 36) transversely to the surface of the fluid contained in the fluid chamber (133) when the fluid chamber is in the second position (refer to par. 88).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that the transporter is configured to transport the fluid chamber between a first position below the liquid dispenser and a second position below the gas injector, and wherein the liquid dispenser is configured to dispense the droplet of liquid into the fluid chamber when the fluid chamber is in the first position, and the gas injector is configured to inject the gas stream transversely to the surface of the fluid contained in the fluid chamber when the fluid chamber is in the second position as taught by Larson in order to maintain actual positioning of targeted positioning, while conducting operations to minimize undesirable thermally-induced changes to frozen biological samples (par. 66 of Larson).
In regards to claim 68, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 67, but fails to explicitly teaches wherein the transporter comprises a carousel configured to move the fluid chamber about an axis of rotation between the first position and the second position.  
        Larson teaches a system wherein the transporter comprises a carousel (rotatably-mounted platforms or turntables 131) configured to move the fluid chamber (corresponding to receptacle 133) about an axis of rotation between the first position and the second position (refer to par. 67).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that the transporter comprises a carousel configured to move the fluid chamber about an axis of rotation between the first position and the second position as taught by Larson in order facilitate the injection of the liquid and gas (par. 66 of Larson).
In regards to claim 69, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 68, but fails to explicitly teaches wherein the carousel comprises a drum and the fluid chamber is disposed within the drum.  
        Larson teaches a system wherein the carousel comprises a drum (corresponding to enclosure 155) and the fluid chamber (corresponding to receptacle 133) is disposed within the drum (155).  
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that the carousel comprises a drum and the fluid chamber is disposed within the drum as taught by Larson in order to control the precision motion (par. 71 of Larson).
In regards to claim 70, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 69. Further, Larson teaches wherein the carousel comprises a spindle (corresponding to a servo-controlled drive system 161; par. 91 of Larson) configured to rotate about the axis of rotation, and the spindle (161) is coupled to the drum (155) such that the drum is configured to rotate with the spindle (161) about the axis of rotation, and wherein rotation of the drum places different portions of the surface of the fluid contained within the drum at the respective first and second positions (par. 91 of Larson).  
In regards to claim 71, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 69, but fails to explicitly teaches wherein the carousel comprises a lid coupled to a top end of the drum, wherein the fluid chamber is disposed beneath the lid, and the lid comprises an opening aligned with the fluid chamber.
         Larson teaches a system (Fig. 4) wherein the carousel comprises a lid (corresponding to a pair of removable covers 159) coupled to a top end of the drum (corresponding to enclosure 155), wherein the fluid chamber (corresponding to receptacle 133) is disposed beneath the lid (159), and the lid (159) comprises an opening aligned with the fluid chamber (133), (as can be seen in Fig. 4).
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that t the carousel comprises a lid coupled to a top end of the drum, wherein the fluid chamber is disposed beneath the lid, and the lid comprises an opening aligned with the fluid chamber as taught by Larson in order to control the precision motion (par. 71 of Larson).
In regards to claim 73, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 69. Further, Imaike as modified discloses wherein the carousel comprises a strainer basket (corresponding to carrying means 6; Figs. 1 and 7) disposed in the drum, and the strainer basket (6) is configured to receive and hold a frozen droplet (I) sinking toward a bottom of the fluid chamber (via a means 34 for separating frozen particles from the refrigerant liquid comprises a mesh conveyor 36; col.10, lines 40-46; col.7, lines 21-33).  
In regards to claim 74, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 67, but fails to explicitly teaches comprising multiple fluid chambers, wherein the transporter is configured to transport each fluid chamber between the first position below the liquid dispenser and the second position below the gas injector, and comprising multiple gas injectors, wherein the transporter is configured to transport each fluid chamber to the second position below a respective one of the gas injectors.  
        Larson teaches a system (Fig. 4) further comprising multiple fluid chambers (a plurality of receptacles 133), wherein the transporter (129) is configured to transport each fluid chamber (133) between the first position below the liquid dispenser and the second position below the gas injector, and comprising multiple gas injectors, wherein the transporter (129) is configured to transport each fluid chamber (133) to the second position below a respective one of the gas injectors (refer to par. 67).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that further comprising multiple fluid chambers, wherein the transporter is configured to transport each fluid chamber between the first position below the liquid dispenser and the second position below the gas injector, and comprising multiple gas injectors, wherein the transporter is configured to transport each fluid chamber to the second position below a respective one of the gas injectors as taught by Larson in order to control the precision motion (par. 71 of Larson).
In regards to claim 76, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 67. Further, Imaike as modified discloses wherein the transporter is configured to transport the fluid chamber (1) from the first position to the second position at a predetermined dwell time so that the droplet of liquid freezes (liquid particles K) to a frozen droplet (frozen particles I) before the gas injector (3a) injects the stream of gas transversely to the surface of the fluid (2) contained in the fluid chamber (1).  
In regards to claim 77, Imaike discloses a method comprising: 
         (a) dispensing a droplet of liquid (liquid particles K) into a fluid chamber (a refrigerant vessel 1) containing a freezing fluid (a refrigerant liquid 2); 
        (b) after step (a), allowing the droplet of liquid (K) to dwell in the freezing fluid (2) for at least a predetermined dwell time so that the droplet of liquid (K) freezes to a frozen droplet (frozen particles I); and 
        (c) after step (b), injecting a stream of gas (via a gas spouting tube 3a) transversely to a surface (L) of the freezing fluid (2) toward where the frozen droplet (I) is located along the surface (L) of the freezing fluid (2) so that frozen droplet (I) sinks (frozen particles sink) in the freezing fluid (refer to col. 4, line 58).  
In regards to claim 78, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 77, but fails to explicitly teaches wherein step (c) further comprises monitoring the predetermined dwell time and automatically injecting the stream of gas transversely to the surface of the freezing fluid after the predetermined dwell time.  
Larson teaches a system wherein step (c) further comprises monitoring the predetermined dwell time (refer to par. 101) and automatically injecting (automatically clean and dry; par. 92) the stream of gas (inject drying gas into the chamber; par. 36) transversely to the surface of the freezing fluid after the predetermined dwell time.  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that further comprises monitoring the predetermined dwell time and automatically injecting the stream of gas transversely to the surface of the freezing fluid after the predetermined dwell time as taught by Larson in order to maintain actual positioning of targeted positioning, while conducting operations to minimize undesirable thermally-induced changes to frozen biological samples (par. 66 of Larson).
In regards to claim 79, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 77, but fails to explicitly teaches further comprising: after step (a) and before step (c), transporting the fluid chamber by a transporter from a first position below a liquid dispenser to a second position below a gas injector, and, wherein step (c) further comprising monitoring a position of the transporter and automatically injecting the stream of gas when the fluid chamber is at the second position beneath the gas injector.  
Larson teaches a system wherein further comprising: after step (a) and before step (c), transporting the fluid chamber by a transporter (129) from a first position below a liquid dispenser to a second position below a gas injector, and, wherein step (c) further comprising monitoring a position of the transporter and automatically injecting (automatically clean and dry; par. 92) the stream of gas (inject drying gas into the chamber; par. 36) when the fluid chamber (133) is at the second position beneath the gas injector (refer to par. 88).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that transporting the fluid chamber by a transporter from a first position below a liquid dispenser to a second position below a gas injector, and, wherein step (c) further comprising monitoring a position of the transporter and automatically injecting the stream of gas when the fluid chamber is at the second position beneath the gas injector as taught by Larson in order to maintain actual positioning of targeted positioning, while conducting operations to minimize undesirable thermally-induced changes to frozen biological samples (par. 66 of Larson).
In regards to claim 80, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 79, but fails to explicitly teaches further comprising: after step (c), transporting the fluid chamber by the transporter from the second position below the gas injector back to the first position below the liquid dispenser; and after the fluid chamber returns back to the first position, dispensing a second droplet of liquid into the fluid chamber. 
Larson teaches a system further comprising: after step (c), transporting (via transporter 129) the fluid chamber (133) by the transporter (129) from the second position below the gas injector back to the first position below the liquid dispenser (refer to par. 88); and after the fluid chamber (133) returns back to the first position, dispensing a second droplet of liquid into the fluid chamber (refer to par. 88). 
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that further comprising: after step (c), transporting the fluid chamber by the transporter from the second position below the gas injector back to the first position below the liquid dispenser; and after the fluid chamber returns back to the first position, dispensing a second droplet of liquid into the fluid chamber as taught by Larson in order to maintain actual positioning of targeted positioning, while conducting operations to minimize undesirable thermally-induced changes to frozen biological samples (par. 66 of Larson).
In regards to claim 81, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 77. Further, Imaike as modified discloses further comprising: before step (a), moving a liquid dispenser (atomizer 4) over the fluid chamber (1) to align the liquid dispenser (4) with a target zone located along the surface (L) of the freezing fluid (2) contained in the fluid chamber (1); and after step (a) and before step (c), moving a gas injector (a gas spouting tube 3a) over the fluid chamber (1) to align the gas injector (3a) with the target zone located along the surface (L) of the freezing fluid (2) contained in the fluid chamber (1), wherein step (a) further comprises dispensing, by the liquid dispenser (4), the droplet of liquid (K) at the target zone, and wherein step (c) further comprises injecting, by the gas injector (3a), the stream of gas (sprayed gas) at the target zone (as can be seen in Fig. 1).  
In regards to claim 82, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 77. Further, Imaike as modified discloses further comprising: after step (c), collecting, by a retainer basket (corresponding to carrying means 6; Figs. 1 and 7), the frozen droplet (I) sinking toward a bottom of the fluid chamber (1); and after the step of collecting the frozen droplet (I), drying the frozen droplet (by separating from refrigerant liquid via a means 34 for separating frozen particles from the refrigerant liquid comprises a mesh conveyor 36; col.10, lines 40-46; col.7, lines 21-33).  
In regards to claim 83, Imaike disclose an apparatus (refer to Fig. 1) comprising: a fluid chamber (a refrigerant vessel 1) containing a fluid (a refrigerant liquid 2); a liquid dispenser (atomizer 4); and a gas injector (a gas spouting tube 3a); wherein the liquid dispenser (4) is configured to move relative to the fluid chamber (1) so that the liquid dispenser (4) is aligned above a target zone located along the surface (L) of the fluid contained in the fluid chamber (1), and the liquid dispenser (4) is configured to dispense a droplet of liquid (K) into the fluid chamber (1) at the target zone; wherein the gas injector (3a) is configured to move relative to the fluid chamber (1) so that the gas injector (3a) is aligned above the target zone located along the surface (L) of the fluid (2) contained in the fluid chamber (1), and the gas injector (3a) is configured to inject a gas stream (sprayed gas) transversely to the surface (L) of the fluid (2) contained in the fluid chamber (1) at the target zone (as can be seen in Fig. 1).  
In regards to claim 84, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 83. Further, Imaike as modified discloses wherein the liquid dispenser (4) is configured to move in at least one of a longitudinal direction and a lateral direction along the fluid chamber (1) and dispense multiple droplets of liquid (liquid particles K) at multiple target zones arranged in at least one of the longitudinal direction and the lateral direction along the surface (L) of the fluid (2) contained in the fluid chamber (1), but fails to explicitly teaches dispense multiple droplets of liquid at multiple target zones.  
        Larson teaches a system wherein dispense multiple droplets of liquid at multiple target zones (corresponding to plurality of receptacles 133).  
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that dispense multiple droplets of liquid at multiple target zones as taught by Larson in order to move the samples relative to the platform, and then place the samples down at a different position relative to the platform (par. 67 of Larson).
In regards to claim 85, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 83. Further, Imaike as modified discloses wherein the gas injector (3a) is configured to move in at least one of a longitudinal direction and a lateral direction along the fluid chamber (1) and inject multiple streams of gas (sprayed gas) transversely to the surface of the fluid (2) contained in the fluid chamber (1) at the multiple target zones arranged in at least one of the longitudinal direction and the lateral direction along the surface of the fluid contained in the fluid chamber (1), but fails to explicitly teaches inject multiple streams of gas at multiple target zones.  
         Larson teaches a system wherein inject multiple streams of gas at multiple target zones (corresponding to plurality of receptacles 133).  
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that inject multiple streams of gas at multiple target zones as taught by Larson in order to move the samples relative to the platform, and then place the samples down at a different position relative to the platform (par. 67 of Larson).

Claim 72 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Imaike et al. (US 4,704,874) in view of Larson et al. (US 2014/0335554), further in view of Chatterjee et al. (US 5,275,016).
In regards to claim 72, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 69, but fails to explicitly teaches wherein the carousel comprises an insulation layer disposed between the drum and the fluid chamber.
         Chatterjee discloses an apparatus (2; Fig. 1) wherein the carousel comprises an insulation layer (corresponding to insulated tank 38) disposed between the drum (corresponding to tank 38) and the fluid chamber (corresponding to carousel 36).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that the carousel comprises an insulation layer disposed between the drum and the fluid chamber as taught by Larson in order to control the precision motion (par. 71 of Larson).

Claim 75 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Imaike et al. (US 4,704,874) in view of Larson et al. (US 2014/0335554), further in view of Li et al. (US 2016/0074857).
In regards to claim 75, Imaike as modified meets the claim limitations as set forth above in the rejection of claim 66. Further, Imaike as modified discloses The apparatus of claim 66, wherein the gas injector (3a) comprises a nozzle (spraying nozzles 3d) disposed above the fluid chamber, and wherein the nozzle (3d) is configured to inject the gas stream (sprayed refrigerant gas) transversely to the surface (L) of the fluid contained in the fluid chamber (1), and wherein the apparatus further comprises: a solenoid valve (gas flow regulating valve 3b) controlling gas flow to the nozzle (3d) (refer to col. 4, lines 12-19) and 
            Imaike fails to explicitly teach the solenoid valve configured to switch between a closed position to shut-off the gas stream from reaching the nozzle  and an open position to permit the gas stream to reach the nozzle; a sensor configured to generate a signal relating to a position of the transporter; and a control unit in electrical communication with the sensor and the solenoid valve, wherein the control unit is configured to receive the signal from the sensor and transmit a command to the solenoid valve to switch between the open and closed positions based on the signal. Li teaches a system (Fig. 1) having the solenoid valve (128) controlling gas flow to the nozzle (gas nozzle 114), (refer to par. 79) and configured to switch between a closed position (closed) to shut-off the gas stream from reaching the nozzle (gas nozzle 114) and an open position (opened) to permit the gas stream to reach the nozzle (selectively opened and closed; refer to par. 46); a sensor (par. 37) configured to generate a signal relating to a position of the transporter; and a control unit (controller 106) in electrical communication with the sensor and the solenoid valve (128), wherein the control unit (106) is configured to receive the signal from the sensor and transmit a command to the solenoid valve (128) to switch between the open and closed positions based on the signal (refer to par. 62). 
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that the solenoid valve configured to switch between a closed position to shut-off the gas stream from reaching the nozzle  and an open position to permit the gas stream to reach the nozzle; a sensor configured to generate a signal relating to a position of the transporter; and a control unit in electrical communication with the sensor and the solenoid valve, wherein the control unit is configured to receive the signal from the sensor and transmit a command to the solenoid valve to switch between the open and closed positions based on the signal as taught by Li in order to control the precision motion (par. 71 of Li).
           It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Imaike such that a sensor configured to generate a signal relating to a position of the transporter; and a control unit in electrical communication with the sensor and the solenoid valve, wherein the control unit is configured to receive the signal from the sensor and transmit a command to the solenoid valve to switch between the open and closed positions based on the signal as taught by Li in order to control the precision motion (par. 71 of Li). 
                                                                        Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571) 272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

 /M.T/ Examiner, Art Unit 3763         
 
/CASSEY D BAUER/Primary Examiner, Art Unit 3763